            Case 1:20-cv-08809-GHW Document 7 Filed 01/24/21 Page 1 of 1

                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                           DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 1/24/2021
----------------------------------------------------------------- X
                                                                  :
  JENISA ANGELES                                                  :
                                                  Plaintiff,      :
                                                                  :           1:20-cv-8809-GHW
                              -v -                                :
                                                                  :
                                                                  :
MEXGROCER.COM, LLC,                                               :
                                               Defendant.         :
----------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         In the order scheduling the initial pretrial conference in this matter, the parties were directed

to submit a joint letter via ECF and to email a joint proposed Case Management Plan and

Scheduling Order to Chambers by no later than January 19, 2021. Dkt. No. 5. The Court has not

received the parties’ submissions. The parties are directed to submit their joint letter via ECF and to

email their joint proposed Case Management Plan to Chambers forthwith. Plaintiff is directed to

serve a copy of this order on Defendant and to retain proof of service.

SO ORDERED.

Dated: January 24, 2021
                                                                      _______________________________
                                                                          GREGORY H. WOODS
                                                                          United States District Judge
